              Case 2:20-cv-00700-JLR-MLP Document 179 Filed 12/11/20 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8      WILFREDO FAVELA AVENDAÑO, et
         al.,
 9                                                         Case No. C20-700 JLR-MLP

10                               Petitioners,              ORDER

11            v.

12      NATHALIE ASHER, et al,

13                               Respondents.

14

15            This matter is before the Court on Petitioners’ motion for a Temporary Restraining Order

16   (Dkt. # 175 (TRO Mot.).) Pursuant to LCR 65(b)(5), when a party files a temporary restraining

17   order:

18            [T]he adverse party must (1) file a notice indicating whether it plans to oppose the
              motion within twenty-four hours after service of the motion, and (2) file its
19            response, if any, within forty-eight hours after the motion is served. The response
              may not exceed twenty-four pages in length, and no reply will be permitted. If the
20            movant meets the requirements of Fed. R. Civ. P. 65(b), the court may grant the
              motion without awaiting a response.
21
              Accordingly, the Court orders Respondents to file a notice indicating whether it
22
     intends to oppose Petitioners’ motion pursuant to LCR 65. The Court further orders that
23
     oral argument will be heard on Petitioners’ motion on December 15, 2020 at 10:00 am.



     ORDER - 1
           Case 2:20-cv-00700-JLR-MLP Document 179 Filed 12/11/20 Page 2 of 2




 1   The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   James L. Robart.

 3

 4           Dated this 11th day of December, 2020.

 5


                                                          A
 6

 7                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
